DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a plurality of pixels on which a plurality of partial pixel layers ….has been stacked”. This limitation is indefinite because the written description discloses pixel layers being stacked and subsequently patterned to form partial pixels wherein a pixels consists of 
Claims 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “a plurality of pixels on which a plurality of partial pixel layers ….has been stacked”. This limitation is indefinite because the written description discloses pixel layers being stacked and subsequently patterned to form partial pixels wherein a pixels consists of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the assemblies".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a plurality of pixels on which a plurality of partial pixel layers ….has been stacked”. This limitation is indefinite because the written description discloses pixel layers being stacked and subsequently patterned to form partial pixels wherein a pixels consists of the stacked and patterned EL layers and accompanying charge supply/electrode layers. However, the claim language uses “pixel layers”, “partial pixels”, and “pixels” interchangeably.  In the disclosure the assemblies have the same labels as the pixel layers. Therefore it is unclear what is required of the claims especially regarding the requirements of the “assemblies”. Claim 1 further recites “cutting assemblies on which a plurality of pixel layers….has been stacked, dividing the pixels from assemblies formed in the insulating layer.” The written description discloses assemblies and pixel layers are the same rather than partial pixel layers stacked on assemblies as claimed. The drawings and written description disclose assemblies formed on the insulating layer rather than in the insulating layer as claimed. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
The amendments to claims 1 and 10 have support in the written description. However it is unclear exactly what is being claimed. Applicant’s written description discloses that assemblies are 120a, 130a, and 140a. Pixel layers are also defined as 120a, 130a, and 140a. After the pixel layers are cut  they items 120, 130, and 140 are defined as both pixels and partial pixels. For examination purposes an assembly will be interpreted as a stack of pixel layers. A partial pixel and pixel will be interpreted as a stack of cut pixel layers. 
Claims submitted on December 15, 2021 list claim 12-14 and canceled and omits the status of claim 11. Remarks filed on December 15, 2021 list claim 11 as canceled. For examination purposes claim 11 is viewed as canceled.
Claims 1 and 10 claim:
“a plurality of pixels on which a plurality of partial pixel layers ….has been stacked”. The written description discloses pixel layers stacked to form partial pixels (and pixels). Partial pixel layers are not stacked on pixels.
“cutting assemblies on which a plurality of pixel layers….has been stacked, dividing the pixels from assemblies formed in the insulating layer. The written description discloses assemblies and pixel layers are the same rather than partial pixel layers stacked on assemblies as claimed. The drawings and written description disclose assemblies 
Please clarify the claims and written description to distinguish between layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 20190165038 A1; Chae).
Regarding claim 1, Chae discloses a method of fabricating a display, comprising: providing an integrated circuit (IC) device (Fig. 4, 51; ¶183, 242) in which a driving circuit has been wired (passive matrix ¶242); 
attaching an insulating layer (fig. 1, 53; ¶23,183) to the IC device; forming, in one surface (top surface) of the IC device, a plurality of pixels on which a plurality of partial pixels (Fig. 1, 23/33/43; ¶183) for emitting different color lights (RGB) has been stacked;
cutting (¶207) the assemblies on which a plurality of pixels layers for emitting different color lights has been stacked dividing the pixels from assemblies formed in the insulating layer, wherein the partial pixels comprise: a first partial pixel (Fig. 1, 23; ¶183) mounted on the insulating layer and for emitting a first color light; a second partial pixel (Fig. 1, 33; ¶183) stacked on the first partial pixel and for emitting a second color light; 
Chae discloses in paragraph 184 that circuitry for connecting to the LED stacks may be formed in or on the support substrate 51. If the circuitry is formed on the substrate then connective features for connecting the LED stack to the circuitry, such as pads,  will be formed in the insulation layer. It is necessary for metal wires to connect pads on substrate 51 in order for the device to function. Chae further discloses, in paragraph 224 that interconnect lines 71,73, and 75 may be formed in the support substrate 51, and the connectors 71a, 73a, and 75a may connect the upper surfaces of the first to third LED stacks 23, 33 and 43 to the interconnection lines 71, 73, and 75 on the first insulating layer 61. (Fig. 5, ¶224)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form contact pads in the insulating layer for creating strong bonds and to protect the connection from mechanical damage.
Regarding claim 4, Chae discloses the method of claim 3, wherein the forming of the assemblies comprises: growing a first pixel layer (Fig. 2, 23; ¶199 Chae) to be divided as the first partial pixel, a second pixel layer (Fig. 2, 33; ¶201 Chae)  to be divided as the second partial pixel, and a third pixel layer (Fig. 2, 43; ¶202 Chae) to be divided as the third partial pixel on a first substrate (Fig. 2, 21; ¶199 Chae) , a second 
Regarding claim 5, Chae discloses the method of claim 4, wherein at least one of the first substrate (Fig. 2, 21; ¶199), the second substrate (Fig. 2, 31; ¶201) or the third substrate (Fig. 2, 41; ¶202) is removed by at least one of laser radiation or an etching application (¶204-206).
Regarding claim 9, Chae discloses the method of claim 1, wherein the color light comprises at least one of a red light, a green light or a blue light. (¶186) 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 20190165038 A1; Chae) in view of Chen et al. (US 20180374985 A1; Chen).
Regarding claim 6, Chae discloses the method of claim 4, but is silent on wherein the growing of the first pixel layer, the second pixel layer and the third pixel layer comprises: placing a sacrificial layer on at least one of the first substrate, the second substrate or the third substrate and growing the first pixel layer, the second pixel layer and the third pixel layer, wherein at least one of the first substrate, the second substrate or the third substrate is removed by desorption, and wherein the sacrificial layer is removed by an etching application after at least one of the first substrate, the second substrate or the third substrate is removed.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art have the growth process of Chen for good precision in forming a light emitting device without damaging the device layers.
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 20190165038 A1; Chae) in view of in view of Jang et al. (US 20200343227 A1; Jang), in Tsay et al. (US 20140284633 A1; Tsay).
Regarding claim 10, Chae discloses a display comprising: an integrated circuit (IC) device (Fig.4, 51; ¶183, 242) in which a driving circuit has been wired  (passive matrix ¶242); an insulating layer (fig. 1, 53; ¶23,183)  on the IC device; a plurality of pixels arrayed in one surface (top surface) of the IC device, wherein a plurality of partial pixels (Fig. 1, 23/33/43; ¶183) for emitting different color lights (RGB) has been stacked on the pluralityof pixels, and wherein the pixels are divided (¶207)from assemblies formed in the insulating layer by cutting the assemblies on which a plurality of pixels layers for emitting different color lights has been stacked, wherein the partial pixels comprise:  a first partial pixel (Fig. 1, 23; ¶183) mounted on the insulating layer and for emitting a first color light; a second partial pixel (Fig. 1, 33; ¶183) stacked on the first partial pixel and for emitting a second color light; and, a third partial 
Chae discloses in paragraph 184 that circuitry for connecting to the LED stacks may be formed in or on the support substrate 51. If the circuitry is formed on the substrate then connective features for connecting the LED stack to the circuitry, such as pads,  will be formed in the insulation layer. It is necessary for metal wires to connect pads on substrate 51 in order for the device to function. Chae further discloses, in paragraph 224 that interconnect lines 71,73, and 75 may be formed in the support substrate 51, and the connectors 71a, 73a, and 75a may connect the upper surfaces of the first to third LED stacks 23, 33 and 43 to the interconnection lines 71, 73, and 75 on the first insulating layer 61. (Fig. 5, ¶224)
Chae is silent on the connection members comprising metal wires.
It is well established in the art to form connection members of metal. However Chae does not mention the material of the connection members.
Tsay discloses forming a stacked light emitting diode for emitting multiple colors where the light emitting structure is connected to pads (Fig. 3, 311/313; ¶25)
on a driving substrate (Fig. 3, 31; ¶25) by two common methods. One method is a flip chip design. The other uses metal wires as claimed (Fig. 3, 373; ¶25)

Regarding claim 15, Chae in view of Tsay discloses the method of claim 10, wherein the color light comprises at least one of a red light, a green light or a blue light. (¶186 Chae , also addressed in the rejection of canceled claims 11 and 12 of the previous action) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812